Citation Nr: 0003441	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-09 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, bronchitis, and sterility, claimed as the 
result of exposure to Agent Orange.

2.  Entitlement to service connection for immersion foot and 
varicose veins of the feet.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for Berger's disease.

5.  Entitlement to service connection for hearing loss and 
tinnitus.

6.  Entitlement to an increased evaluation for 
dermatophytosis, currently evaluated as 10 percent disabling.

7.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder from August 9, 1995, to 
November 7, 1996.

8.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder from November 7, 1996, to 
date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  This appeal arises from September 1996 and November 
1996 rating decisions of the Department of Veterans Affairs 
(VA), Nashville, Tennessee, regional office (RO).  


FINDINGS OF FACT

1.  There is no objective evidence of a link between the 
veteran's current chronic obstructive pulmonary disease, 
bronchitis, or sterility, which were diagnosed many years 
after his separation from service, and any incident of 
service, including Agent Orange exposure.  

2.  The claims of service connection for chronic obstructive 
pulmonary disease, bronchitis, and sterility, claimed as a 
result of Agent Orange exposure, are not plausible.  

3.  There is no competent medical evidence of a nexus between 
the currently diagnosed immersion foot, varicose veins, 
Berger's disease, hearing loss, and tinnitus, and any 
incident of the veteran's service; there is no objective 
evidence of a chronic headache disorder.  

4.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of direct service connection for 
immersion foot, varicose veins, headaches, Berger's disease, 
hearing loss, and tinnitus, are plausible.

5.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims which are shown to 
be not well grounded.

6.  The veteran's service connected dermatophytosis is  
manifested by occasional flare-ups involving his arms and 
legs, which sometimes involve the hands as well; he 
experiences itching over an extensive area during such flare-
ups; however, constant itching, chronic extensive lesions, or 
marked disfigurement have not been demonstrated.

7.  Prior to November 7, 1996, the veteran service connected 
post-traumatic stress disorder caused anxiety productive of 
mild social and industrial impairment; definite (more than 
moderate but less than rather large) impairment of social and 
industrial impairment due to post-traumatic stress disorder 
was not demonstrated during that period; the veteran was able 
to maintain full time employment and a good relationship with 
his wife and children, his GAF score was noted as 65, and the 
examiners did not note more than mild to moderate impairment. 

8.  Prior to November 7, 1996, the evidence indicated a mild 
to moderate level of disability attributable to post-
traumatic stress disorder, with occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress.  The evidence 
during that period did not indicate decreased work efficiency 
or intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss; the veteran was shown to be functioning 
well and enjoying his work, and his sleep impairment was not 
impacting his work efficiency during that period.

9.  Since November 7, 1996, the veteran's service connected 
post-traumatic stress disorder has been manifested by 
depression, sleep disturbances, anxiety, and recurrent 
stressing memories of previous trauma.  These symptoms 
produce no more than definite (more than moderate but less 
than rather large) social and industrial impairment.

10.  The veteran's service connected post-traumatic stress 
disorder, since November 7, 1996, causes occupational and 
social impairment with occasional decrease in work efficiency 
or intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, and 
chronic sleep impairment; medical findings do not indicate 
the presence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory, impaired 
abstract thinking; disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships due to his post-traumatic stress 
disorder.  


CONCLUSION OF LAW

1.  The veteran has not submitted evidence of well grounded 
claims for service connection for chronic obstructive 
pulmonary disease, bronchitis, or sterility, claimed as due 
to Agent Orange exposure.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of well grounded 
claims of service connection for immersion foot, varicose 
veins, headaches, Berger's disease, hearing loss, and 
tinnitus.  38 U.S.C.A. § 5107 (West 1991).  

3.  The criteria for an evaluation in excess of 10 percent 
for dermatophytosis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Code 7806 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for post-traumatic stress disorder from August 9, 1995, to 
November 7, 1996, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, Code 9411 (1995 & 1999).

5.  The criteria for an evaluation in excess of 30 percent 
for post-traumatic stress disorder since November 7, 1996, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Code 9411 (1995 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Agent Orange Claims

The threshold question to be answered at the outset is 
whether the veteran's claims are well grounded; that is, 
whether they are plausible, meritorious on their own, or 
otherwise capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If a particular claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991). 

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991).  

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1999), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases or disorders which 
have been positively associated with Agent Orange exposure 
are chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, prostate cancer, 
multiple myeloma, soft-tissue sarcomas, and acute and 
subacute peripheral neuropathy.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  Furthermore, in August 1996, the Secretary 
of Veterans Affairs determined that there is no positive 
association between herbicide exposure and neuropsychiatric 
disorders and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Disease Not Associated With 
Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442-
41449 (August 8, 1996).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the appellant's evidentiary assertions as to the 
relationship between his current chronic obstructive 
pulmonary disease, bronchitis, and sterility, and his period 
of service or exposure to Agent Orange are inherently 
incredible when viewed in the context of the total record. 

The Board has reviewed the record following the guidelines 
for a well-grounded claim as set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995), specifically, that there must be: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  See also 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1995); Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

The service medical records show no treatment for a lung 
disorder or sterility.  The separation examination in April 
1970 indicated normal lung and genito-urinary examinations, 
and the chest X-ray was noted as negative.  A VA examination 
in June 1970 noted normal respiratory findings and no 
evidence of genito-urinary disease.  Sperm count conducted in 
July 1979 indicated that no sperm were seen.  Severe chronic 
obstructive pulmonary disease was noted by chest X-ray in 
March 1995.  Bronchitis was noted in May 1995, and smoker's 
bronchitis was noted in July 1995.  

The veteran's chronic obstructive pulmonary disease, 
bronchitis and sterility are not disorders presumed to be 
related to herbicide exposure under the applicable 
regulations, and they have not otherwise been medically 
associated with his period of service or exposure to Agent 
Orange.  The Board has carefully considered the veteran's 
statements with respect to his claims; however, through his 
statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting his lay statements as to 
the existence of disability and a relationship between that 
disability and his service because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, at 611 (1992). 

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). The RO informed the veteran 
that there is no objective evidence showing that his current 
chronic obstructive pulmonary disease, bronchitis, and 
sterility, were present in service or are due to Agent Orange 
exposure.  Unlike the situation in Robinette, the veteran has 
not put VA on notice of any specific piece of evidence that, 
if submitted, could make his claims well-grounded.  See Epps 
v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

In view of the above, the Board must deny the claims for 
service connection for chronic obstructive pulmonary disease, 
bronchitis, and sterility, claimed as a result of exposure to 
Agent Orange, as not well grounded.

Direct Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Sensorineural hearing loss may 
be presumed to have been incurred during service if it is 
manifest to a degree of 10 percent or more within the first 
year following service.  38 U.S.C.A. § 1101, 1112 (West 
1991).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for immersion foot, varicose veins, 
headaches, Berger's disease, hearing loss, and tinnitus, the 
Board concludes that the veteran's claims for service 
connection for those conditions are not well grounded.

The service medical records show no treatments for immersion 
foot, varicose veins, headaches, or a kidney disorder.  
Hearing was noted as within normal limits at induction and 
separation from service.  The separation examination noted 
normal feet and genito-urinary examinations.  A VA 
examination in June 1970 indicated normal ear findings with 
no hearing loss noted, and no findings or complaints related 
to headaches, the veteran's feet, or any kidney problems.  A 
private medical examination worksheet completed in July 1979 
indicated no disease of the ears or genito-urinary system.  

The first indication of sensorineural hearing loss and 
tinnitus came on VA audiologic examination in 1995.  Varicose 
veins were noted on the veteran's feet in January 1996.  A VA 
skin examination in January 1996 indicated history of 
immersion foot.  In January 1996, a VA examination indicated 
a history of tentative diagnosis of Berger's disease.  IVP in 
March 1996 showed normal kidneys.

The objective medical evidence shows no findings of immersion 
foot, varicose veins, headaches, or kidney problems during 
the veteran's period of active duty. The current foot and 
kidney disorders were first shown more than 25 years after 
the veteran's period of service.  There is no diagnosis of a 
chronic headache disorder of record.

The current VA audiologic findings show that the veteran has 
a current bilateral hearing loss by VA standards.  38 C.F.R. 
§ 3.385 (1999).  However, there is no objective evidence 
which would connect the current hearing loss and tinnitus to 
the veteran's period of service more than two decades 
earlier.  Importantly, the service separation examination and 
a VA examination in June 1970, as well as the private medical 
evidence from 1979, indicated no evidence of hearing loss or 
tinnitus.

The veteran's lay statements to the effect that his current 
disorders began during service are not supported by objective 
medical evidence and are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  His own statements as to medical 
diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claims for direct service 
connection are not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has immersion foot, 
varicose veins, headaches, Berger's disease, hearing loss, 
and tinnitus that originated during or resulted from active 
service.  Based upon the foregoing, the Board concludes that 
he has failed to meet his initial burden of presenting 
evidence that his claims for service connection for those 
disabilities are plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claims are denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

The Board notes that the veteran is service connected for 
residuals of shell fragment wounds.  The law provides that, 
in the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary of VA shall accept 
as sufficient proof of service-connection of any disease or 
injury, alleged to have been incurred in by such service, 
satisfactory lay or other evidence of service incurrence of 
such injury or disease, if consistent with the circumstances, 
conditions or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence in 
such service.  to that end, every reasonable doubt shall be 
resolved in favor of the veteran.   Service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 1999).  However, the Board notes that of the 
disabilities currently shown for which the veteran has 
claimed service connection, none have been claimed by the 
veteran to have resulted from combat, except possibly for 
hearing loss and tinnitus, which he claims developed due to 
the exposure to the noise of mortar fire.  The Board concedes 
such noise exposure.  In consideration of the law cited 
above, the Board concedes that the veteran, based on his own 
testimony, experienced hearing problems and tinnitus during 
service due to such noise exposure, and thus meets the 
criterion to find a claim well-grounded requiring evidence of 
incurrence of an injury or disease in service.  However, as 
stated earlier, there is no competent evidence of a nexus 
between the hearing problems first diagnosed approximately 25 
years following service and the veteran's service, and thus 
the claim is not well-grounded.

Increased Evaluation Claims

The veteran's remaining claims are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

Dermatophytosis

The veteran was treated in service in 1970 for a rash on both 
hands and arms.  Service connection for dermatophytosis of 
the arms and legs was granted in July 1970.  A noncompensable 
evaluation was assigned from April 1970.  A June 1999 rating 
decision increased the evaluation to 10 percent from December 
1997.  The veteran contends that he is entitled to a higher 
evaluation.

The veteran's skin disability is rated under Code 7806.  The 
current 10 percent rating contemplates exfoliation, 
exudation, and itching involving an exposed surface or 
extensive area.  The next highest evaluation, 30 percent, 
requires exudation or itching constant, extensive lesions, or 
marked disfigurement.  38 C.F.R. Part 4, Code 7806 (1999).

A VA dermatology consultation was conducted in December 1997.  
Examination showed erythematous plaque approximately two 
centimeters in diameter on the anterior surface of the right 
leg, with positive white scaling.  There were two 
erythematous plaques approximately one centimeter in diameter 
on the anterior surface of the left leg, and dry scaly skin 
on the dorsal and palmar surfaces of both hands.  

On dermatology evaluation in March 1998, there were circular 
patches of erythema with hyperpigmentation and excoriations 
on the anterior surfaces of both lower extremities, and a few 
small erythematous patches on the extensor surfaces of both 
forearms.  Nummular eczema was diagnosed.  

A VA dermatology examination was conducted in May 1999.  The 
veteran did not complain of any lesions.  He stated that his 
skin disorder did not interfere with quality of life or 
working ability, but it was very itchy during breakout 
episodes.  On examination, there were blotchy, hemorrhagic 
macules over the dorsum of the arms, marked atrophy, and 
hyperpigmentation, left greater than right arm.  There was 
some blotchy hyperpigmentation and spider veins on the lower 
extremities.  Examination of the hands showed no scarring or 
active lesions.  The impression was that the veteran probably 
had two dermatic problems, nummular eczema and dyshidrotic 
eczema.  Both were noted to be very common and usually quite 
minor, although chronic and relapsing.  They were noted to be 
controllable with topical steroids and, occasionally, light 
therapy.

The medical evidence indicates that the veteran experiences 
occasional flare-ups of the service connected skin disorder 
of his arms and legs, which sometimes involve the hands as 
well.  He experiences itching over an extensive area during 
such flare-ups.  However, the constant itching, chronic 
extensive lesions, or marked disfigurement that would receive 
a higher rating have not been demonstrated.  38 C.F.R. Part 
4, Code 7806 (1999).  Accordingly, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's service connected skin disability.

Post-traumatic Stress Disorder Evaluations

Service connection for post-traumatic stress disorder was 
granted in November 1996.  A 10 percent evaluation was 
assigned from August 9, 1995.  The veteran disagreed with 
that initial evaluation in January 1997.  A June 1999 rating 
decision increased the evaluation to 30 percent from November 
7, 1996.  The veteran contends that he is entitled to a 
higher evaluation.

The veteran's post-traumatic stress disorder is rated under 
code 9411.  New criteria with respect to rating psychiatric 
disorders became effective November 7, 1996, and were 
published in the Federal Register of October 8, 1996 (61 
Fed.Reg. 52695-52702).  The RO, in its June 1999 rating 
action, determined that the veteran was entitled to a 30 
percent evaluation under the new criteria.

Under those criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is appropriate where 
the evidence shows occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 10 percent evaluation is provided when the evidence shows 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

The veteran filed his initial claim for service connection 
for post-traumatic stress disorder in August 1995.  The Court 
of Veterans Appeals (Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the criteria in effect at the time the veteran's claim 
was filed in August 1995, a 10 percent evaluation 
contemplated emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation contemplated definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation required either virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1995). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991).

As the Board is unable to state that either the new or the 
old regulations are more favorable to the appellant in this 
particular case, his claim will be addressed under both.

A VA psychiatric examination was conducted in January 1996.  
The veteran stated that he had never received any psychiatric 
treatment.  He had been employed for the past eight years as 
a supervisor at a highway construction company.  He lived 
with his wife of 28 years and their two children.  The 
veteran stated that little noises bothered him and that he 
was jumpy.  In the past three months or so he had been 
experiencing severe anxiety at night following Vietnam-
related nightmares from which he awoke screaming.  The 
veteran stated that he felt tense during the daytime, but 
that he liked his work and enjoyed holidays.  He worried that 
his children might get hurt.  He was able to socialize but 
sometimes did not want to be bothered.  He watched television 
and collected sports car paraphernalia.  On examination, the 
veteran was alert, oriented and cooperative.  Affect was 
constricted, with decreased intensity and anxious mood.  
Speech was normal, coherent and logical.  There was no 
evidence of any psychosis, looseness of association or 
thought disorder.  The veteran showed no hallucinations or 
delusions, and was not homicidal or suicidal.  His 
concentration was good, and memory was intact.  Judgment was 
good, and insight adequate.  The examiner did not feel that 
the veteran met the criteria for a diagnosis of post-
traumatic stress disorder.  The diagnosis was generalized 
anxiety disorder.  Psychosocial stressors were noted as 
moderate.  The Global Assessment of Functioning (GAF) score 
was 65.

On a May 1996 psychiatric consultation, the veteran 
complained of insomnia and nightmares as well as problems 
with nerves.  He reported that his mood had been down the 
past few years, and that he slept one and one-half hours at 
best.  He stated that his memory, appetite and concentration 
had decreased, and his energy level was low.  There was no 
suicidal or homicidal ideation, hallucinations, ideas of 
reference or paranoia.  He reported an increased startle 
response, avoidance of Vietnam-related television programs, 
irritability, and dislike of crowds.  He denied flashbacks.  
The veteran felt his symptoms were about to get the best of 
him.  On examination, the veteran was appropriately groomed 
and casually dressed.  He was pleasant and cooperative, and 
exhibited good eye contact.  Speech was normal in rate and 
volume.  The veteran's mood was sad.  The assessment was 
rule-out post-traumatic stress disorder, dysthymia.

A June 1996 treatment record showed the veteran complaining 
of mild re-experiencing symptoms of post-traumatic stress 
disorder.  He reported that he dreamed about Vietnam eight to 
12 times per year, but that these were not all bad dreams.  
He occasionally had intrusive recollections or brief 
flashbacks, and experienced mild-moderate exposure distress 
as indicated by his reaction to seeing a dead friend's name 
on a Vietnam memorial.  The veteran stated that he kept very 
busy to avoid thinking of Vietnam, that he was mildly 
estranged from others but worked full time and willingly 
spent a lot of time with his family.  He slept soundly only a 
couple hours per night.  The veteran stated that he was 
easily irritated by people at work, and that his 
concentration was poor.  He reported hypervigilance at night 
but not during the day.  He had a mild exaggerated startle 
response.  On examination, the veteran was guarded but 
polite.  His affect was normal and mood was nervous and 
depressed.  He stated that he experienced panic for 10 to 20 
minutes once or twice per month.  The examiner noted that the 
veteran appeared to endorse symptoms consistent with post-
traumatic stress disorder, mild in nature; the veteran 
appeared guarded about admitting to symptoms.  He also 
appeared to have symptoms of dysthymia.  

In October 1996, the veteran was described as depressed.  He 
wondered about the value of living, but denied ever thinking 
seriously of suicide.  He sometimes thought people were 
against him, but did not describe delusional thinking.  The 
veteran was described as alert and coherent.  He was 
initially apprehensive but developed a rapport.  There were 
no signs of psychosis.

In December 1996, the veteran was described as cooperative, 
with clear and coherent speech, wide range affect and 
euthymic mood.  He also appeared anxious, but his judgment 
and insight were described as good.  The assessment was post-
traumatic stress disorder to include generalized anxiety 
disorder.  The GAF score was noted as 65.

In February 1997 the veteran reported forgetfulness.  While 
he accomplished his work tasks but was concerned about his 
irritability.  He believed that his irritability was in part 
related to his problems with hearing loss and tinnitus.  The 
veteran was not so aware that Vietnam was on his mind, but 
allowed as it may be part of the problem as well.  He was 
described as mildly irritable but courteous and cooperative.

In July 1997, the veteran believed that he had experienced 
some modulation of his irritability.  In other respects, he 
was functioning okay at home and at work.  His mood appeared 
euthymic.

In January 1998, the veteran stated that he had not done as 
well over the past few months.  He reported increased 
irritability and loss of concentration, which he felt had 
affected his job performance.  He was not sleeping as well, 
and described nightmares.  His mood appeared irritable at the 
beginning of the session but improved as he and the examiner 
talked.

In April 1998, the veteran reported recent increased 
irritability apparently associated with the anniversary of a 
Vietnam incident.  He had no other problems; he continued to 
work full time and mentioned no domestic problems.  The 
veteran was alert, coherent and communicative, with a 
friendly manner and mirth response.  His mood was otherwise 
assessed as dysthymic.

A VA psychiatric examination was conducted in May 1999.  The 
veteran related nightly difficulties falling asleep and 
frequent war-related flashbacks and nightmares during the 
night.  He rarely got more than two to four hours of sleep 
per day.  His flashbacks and sleep problems had become even 
worse since the war in Kosovo began.  He continued to work 
full-time, and reported little absenteeism, though his 
concentration at work was poor.  The veteran was anxious that 
the company he worked for might go out of business soon.  He 
reported few interests other than watching television and 
collecting NASCAR items.  The veteran reported general 
anxiety and worry on a regular basis, which had increased 
since the Kosovo war began.  He continued to live with his 
wife and children, and to attend church on Sundays.  He was 
uncomfortable around too many people, but noted that he had 
many close friends and family that he could rely on if 
needed.  The veteran wrung his hands nervously throughout the 
examination, and had depressed and anxious facies.  His 
speech was fluent and articulate, although somewhat sparse in 
content.  It was normal in tone and rate, and the veteran 
related to the examiner in a cooperative fashion.  The 
veteran described his mood as depressed, which was consistent 
with his affect.  The veteran appeared both depressed and 
anxious throughout the interview.  He was alert and oriented 
in all four spheres.  The veteran denied any current or 
recent suicidal, homicidal or paranoid ideation.  Thought 
processes were goal-directed, logical and coherent, and there 
were no signs of psychosis during the interview.  Judgment 
and remote memory were intact.  Short-term memory was intact 
for two out of three items at five minutes and two out of 
three compound items on immediate recall.  The examiner 
stated that the veteran had post-traumatic stress disorder 
and dysthymia, and that both diagnoses were related to his 
combat duties in Vietnam.  His current social and economic 
situation was consistent with moderate severity of these 
diagnoses.  The GAF score was 60.  The examiner stated that 
this involved moderate symptoms of depressed mood and 
generalized anxiety, and severe symptoms of insomnia and 
chronic daytime tiredness, and moderate difficulties in 
social relationships, demonstrated by withdrawal and 
avoidance.  

In considering the evidence of record prior to November 7, 
1996, the Board finds that the veteran's disability would 
best be evaluated at the 10 percent level under the new 
criteria at that time.  Specifically, the evidence indicated 
a mild to moderate level of disability during that period, 
with occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  The evidence during that period did not 
indicate decreased work efficiency or intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss.  The veteran 
was shown to be functioning well and enjoying his work, and 
his sleep impairment was not impacting his work efficiency 
during that period.

Considering the veteran's disability prior to November 7, 
1996, under the regulations in effect at the time his claim 
for increase was filed, the Board notes that the evidence 
showed evidence of anxiety productive of mild social and 
industrial impairment, which was contemplated by the 10 
percent evaluation.  The definite (more than moderate but 
less than rather large) impairment of social and industrial 
impairment due to post-traumatic stress disorder, which was 
required for a 30 percent evaluation was simply not 
demonstrated during that period; the veteran was able to 
maintain full time employment and a good relationship with 
his wife and children, his GAF score was noted as 65, and the 
examiners did not note more than mild to moderate impairment. 

In considering the evidence of record since November 7, 1996, 
the Board finds that the veteran does not meet the criteria 
for a 50 percent evaluation under the new criteria.  
Specifically, the evidence does not demonstrate that the 
veteran exhibits flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory, impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships due to his post-traumatic stress 
disorder alone.  In January 1998 he reported increased 
irritability and loss of concentration, which he believe 
affected his job performance.  In April 1998, it was noted 
that he continued to work full time.  By May 1999, the 
veteran reported increasing symptoms, such as war-related 
flashbacks and poor concentration, although he continued to 
work full-time with little absenteeism.  The current 30 
percent evaluation contemplates occupational and social 
impairment with occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, or 
chronic sleep impairment, all of which the veteran manifests.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

Considering the veteran's current disability under the 
regulations in effect at the time the veteran's claim for 
increase were filed, the Board notes that the recent 
examination findings show no more than definite (more than 
moderate but less than rather large) impairment of social and 
industrial impairment due to post-traumatic stress disorder, 
which is contemplated by the current 30 percent evaluation.  
The weight of the evidence simply does not demonstrate more 
than a moderate level of post-traumatic stress disorder 
symptomatology.  The considerable level of impairment 
necessary for a 50 percent evaluation has not been 
demonstrated; the veteran is able to maintain full time 
employment and a good relationship with his wife and 
children. 

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 10 
percent under either the old or the new regulations governing 
the rating of post-traumatic stress disorder for the period 
from August 9, 1995, to November 7, 1996, nor is he entitled 
to an evaluation in excess of 30 percent under either the old 
or the new regulations for the period from November 7, 1996 
to date.  38 C.F.R. Part 4, Code 9411 (1995 & 1999).  In this 
regard, see Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found).  As the evidence for and against the claim is 
not in relative equipoise, the reasonable doubt rule does not 
apply.  38 C.F.R. § 3.102 (1999).


ORDER

Service connection is denied for chronic obstructive 
pulmonary disease, bronchitis, and sterility, claimed as the 
result of exposure to Agent Orange; immersion foot and 
varicose veins of the feet; headaches; Berger's disease; 
hearing loss; and tinnitus is denied.

An evaluation in excess of 10 percent for dermatophytosis is 
denied.

An evaluation in excess of 10 percent for post-traumatic 
stress disorder from August 9, 1995, to November 7, 1996, is 
denied.

An evaluation in excess of 30 percent for post-traumatic 
stress disorder since November 7, 1996 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

